IN THE SUPREME COURT OF IOWA
                           No. 122 / 06-1905

                        Filed December 7, 2007

STATE OF IOWA,

      Appellant,

vs.

JORDAN HEATH DENTLER,

      Appellee.


      Appeal from the Iowa District Court for Wayne County, Arthur E.

Gamble, Judge.



      The State appeals the district court order suppressing evidence

obtained subsequent to a violation of Missouri’s Fresh Pursuit Statute.

REVERSED AND REMANDED.



      Thomas J. Miller, Attorney General, Bridget A. Chambers and Mary E.

Tabor, Assistant Attorneys General, and Alan M. Wilson, County Attorney,

for appellant.



      Dustria A. Relph of Chambers Law Firm, Corydon, for appellee.
                                      2

APPEL, Justice.

      In this case, we must determine whether evidence of alcohol

intoxication should be excluded in a criminal proceeding where Iowa law

enforcement officers pursued a suspect into Missouri, arrested the suspect

in that state, returned the suspect directly to Iowa without first presenting

the accused to a Missouri magistrate as required by Missouri’s Fresh

Pursuit Statute, and thereafter obtained further incriminating evidence.

The district court granted the defendant’s motion to suppress. Under the

facts of this case, we hold that the district court erred in applying the

exclusionary rule. The decision of the district court, therefore, is reversed.

      I. Facts and Prior Proceedings.

      The facts in this case are not disputed. In the summer of 2006,

Jordan Dentler and a friend took Dentler’s newly repaired Camero race car

out for a test drive. Dentler drove the car along State Line Road in Wayne

County, where he “tested the speed of his car and how it was running” and

“peeled around.” Wayne County sheriff’s deputy Charles Henderson was

alerted to the scene by the roar of the engine, observed Dentler’s driving,

and pursued the vehicle. Although Henderson signaled with his lights and

siren, Dentler did not pull over until shortly after they passed into Missouri.

      Henderson called for the assistance of Missouri authorities. Two

Missouri law enforcement officers arrived shortly thereafter and assisted in

“clearing” the vehicle. An open can of beer was found in the car, which was

consistent with a beer can Henderson observed along the side of the road

during the pursuit.

      Another Wayne County sheriff’s deputy also arrived at the scene.

This deputy noticed a strong smell of alcohol on Dentler’s breath and

observed that his eyes were bloodshot and watery. The deputy also elicited
                                      3

an admission from Dentler that he had been drinking an unknown quantity

of beer.

      At the scene, the Iowa and Missouri officers had a discussion about

who would retain Dentler. The Missouri deputies advised Henderson, “Well,

you can keep him.” Henderson then admitted, “I didn’t know how that

worked, since I chased him, do I get to keep him?” The Missouri deputy

then replied, “As far as I’m concerned, you can.” It appears that none of the

officers were aware of the proper procedures under Missouri law applicable

to the situation.

      Henderson issued a citation to Dentler for reckless driving, open

container-driver, operating a motor vehicle without registration, and

violation of financial liability coverage. He read the defendant his Miranda

rights, placed him under arrest, and transported Dentler back to the Wayne

County Sheriff’s Department in Corydon, Iowa. There, Dentler performed

field sobriety tests and voluntarily submitted to a Datamaster Cdm test.

      In addition to the traffic violations, the State charged Dentler with

operating a motor vehicle while intoxicated, second offense, in violation of

Iowa Code section 321J.2(2)(b) (2005). Dentler then moved to exclude all

evidence obtained after his removal from Missouri. He argued that since he

was not presented to a Missouri magistrate prior to his removal as required

by Missouri’s Fresh Pursuit Statute, Missouri Revised Statutes section

544.155, all evidence obtained after his removal should be suppressed.

      Finding Iowa law silent on the issue, the district court turned to cases

from other jurisdictions. The district court found the Pennsylvania case of

Commonwealth v. Sadvari, 752 A.2d 393 (Pa. 2000), which held that the

exclusionary rule applied where the out-of-state officers failed to present a

defendant to a magistrate in the state of arrest prior to extradition, the most
                                      4

persuasive. The district court, therefore, granted the motion to suppress.

We granted the State’s application for discretionary review to resolve this

issue of first impression in Iowa.

      II. Standard of Review.

      We review a district court’s decision to admit or exclude evidence for

abuse of discretion. To “the extent admission of evidence turns on the

interpretation of a statute” or other legal issue, however, our review is for

correction of errors at law. State v. Kjos, 524 N.W.2d 195, 196 (Iowa 1994).

      III. Discussion.

      The sole issue presented in this case is whether the evidence obtained

by Iowa officials after Dentler’s arrest in Missouri should be excluded

because of the failure of Iowa authorities to present Dentler to a Missouri

magistrate. As noted by the district court, there is no Iowa case law on the

issue of whether violation of a magistrate provision in a fresh pursuit

statute requires application of the exclusionary rule to evidence obtained

after the violation. The courts in other states are split.

      Some courts have applied the exclusionary rule. For instance, in

Sadvari, the Pennsylvania Supreme Court held that the violation of the

magistrate provision of Delaware’s Fresh Pursuit Statute required

application of the exclusionary rule “as a demonstration of comity” and

vindication of Delaware’s “important state interest” in its “sovereignty.”

Sadvari, 752 A.2d at 399.       The Sadvari court also believed that the

exclusionary rule was necessary in light of the “unlawful seizure” of the

defendant. Id.; see also People v. Jacobs, 385 N.E.2d 137, 140 (Ill. App. Ct.

1979) (suppressing evidence for failure to take defendant before an Iowa

magistrate as required by Iowa’s Fresh Pursuit Statute).
                                     5

      Other courts, however, have refused to apply the exclusionary rule for

such violations. The leading case is State v. Ferrell, 356 N.W.2d 868 (Neb.

1984). In Ferrell, the defendant was arrested by Nebraska police officers in

Iowa, but was not presented to an Iowa magistrate as required by Iowa’s

Fresh Pursuit Statute, Iowa Code chapter 806.            The Ferrell court

emphasized that the validity of the arrest was not affected by the failure to

present the accused to an Iowa magistrate. Ferrell, 356 N.W.2d at 871. The

court further held that the failure to comply with the magistrate provision

did not amount to a due process violation that required the exclusion of

evidence. Id.; see also State v. Bonds, 653 P.2d 1024, 1031 (Wash. 1982)

(en banc), cert. denied, 464 U.S. 831, 104 S. Ct. 111, 78 L. Ed. 2d 112

(1983) (holding that an arrest in Oregon by Washington officers and removal

to Washington without presentation to an Oregon magistrate did not require

exclusion of subsequently obtained evidence).

      This court has not hesitated to apply the exclusionary rule where

fundamental constitutional rights have been violated. See State v. Bentley,

739 N.W.2d 296 (Iowa 2007); State v. Harris, 741 N.W.2d 1 (Iowa 2007). We

have embraced the exclusionary rule to ensure that fundamental

constitutional rights do not become dead letter, to deter future police

misconduct, and to prevent the integrity of the courts from being

undermined through the admission of unlawfully obtained evidence. Our

strong commitment to the exclusionary rule where constitutional violations

are present is further demonstrated by our unequivocal rejection of a good

faith exception to the exclusionary rule for violation of the Iowa

Constitution. State v. Cline, 617 N.W.2d 277, 290 (Iowa 2000), overruled on

other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001).
                                       6

      Our older cases indicate that the exclusionary rule should ordinarily

apply only where there has been a constitutional violation or where a

statutory right has been violated and the statute itself specifically requires

exclusion. State v. Garrow, 480 N.W.2d 256, 258 (Iowa 1992); State v.

Johnson, 318 N.W.2d 417, 437 (Iowa 1982). The rationale for limiting the

statutory application of the exclusionary rule to occasions where the

legislature specifically required exclusion is based upon the notion that the

failure of the legislature to include an exclusionary requirement is

significant indication of legislative intent.

      More recently, however, we have expanded the type of statutory

violations that may trigger application of the exclusionary rule.         For

example, where statutory mandates involve fundamental rights, usually

with constitutional overtones, we have held that the exclusionary rule

should apply even though not expressly required by the legislature. See

State v. Moorehead, 699 N.W.2d 667, 673–75 (Iowa 2005) (holding that the

exclusionary rule applies to violations of the statutory right to contact

family upon arrest); State v. Buenaventura, 660 N.W.2d 38, 45–46 (Iowa

2003) (holding that violation of the Vienna convention’s notification

requirements did not warrant exclusion because the defendant’s

fundamental rights were not implicated); see also Sanchez-Llamas v. Oregon,

126 S. Ct. 2669, 2681, 165 L. Ed. 2d 557, 577 (2006) (noting that the

United States Supreme Court has suppressed evidence for statutory

violations that implicated important Fourth and Fifth Amendment

interests).

      In addition, even where the statutory right might not be considered

fundamental, we have applied the exclusionary rule to statutory violations

involving police misconduct. For example, in State v. Kelly, 430 N.W.2d
7

427, 430 (Iowa 1988), we held that a breath test given more than two hours

after arrest in violation of chapter 321J was admissible. In contrast, in

Kjos, we held that a breath test administered more than two hours after

arrest in violation of the same statute was subject to the exclusionary rule

because the police made the false threat of license revocation if the accused

failed to comply. Kjos, 524 N.W.2d at 197. See generally George F. Dix,

Nonconstitutional Exclusionary Rules in Criminal Procedure, 27 Am. Crim. L.

Rev. 53, 74–109 (1989).

      In this case, Dentler claims the exclusionary rule should apply

because his due process rights were violated by the failure of the deputies to

present him to a Missouri magistrate as required by Missouri’s Fresh

Pursuit Statute. Specifically, Dentler argues that if he had been presented

to a Missouri magistrate rather than simply being transported to Iowa, he

would have been released for lack of probable cause. State v. Lloyd, 513
N.W.2d 742, 743 (Iowa 1994) (concluding that law of asylum state applies in

determining legality of arrest under fresh pursuit statute).

      We disagree. Prior to his transport to Iowa, officers observed Dentler

driving erratically.   He then eluded officers for a time by driving into

Missouri. The deputies also discovered two open cans of beer. When

questioned, Dentler admitted to consuming an unknown quantity of beer.

His breath smelled of alcohol, and his eyes were watery. Under the law of

Missouri, we are convinced that the above facts would have supported a

finding of probable cause had Dentler been taken before a Missouri

magistrate. Rain v. Dir. of Revenue, State of Missouri, 46 S.W.3d 584, 587

(Mo. App. Ct. 2001).

      Further, it is undisputed that Dentler was promptly taken before an

Iowa judge. Dentler was fully afforded the opportunity to test the validity of
                                      8

his arrest before a neutral magistrate promptly after his arrest. As a result,

we do not find a due process violation as claimed by Dentler. Gerstein v.

Pugh, 420 U.S. 103, 116, 95 S. Ct. 854, 864, 43 L. Ed. 2d 54, 67 (1975); Six

Feathers v. State, 611 P.2d 857, 862 (Wyo. 1980). Instead, the real issue is

whether a violation of Missouri statutory law warrants exclusion of evidence

in this case. Cooper v. California, 386 U.S. 58, 61, 87 S. Ct. 788, 790, 17
L. Ed. 2d 730, 733 (1967) (noting that mere violations of state law do not

establish a due process claim).

      In analyzing the issue of whether the exclusionary rule applies, the

first question under Iowa law is whether the statute specifically requires the

exclusion of evidence. An examination of the Missouri statute reveals that

there is no such specific language.

      The next question under our case law is whether the statute involves

a fundamental right of the defendant. We conclude that the magistrate

provision, under the facts of this case, did not involve a fundamental right

of the defendant.    We hold that in order for a statutory right to be

considered fundamental for purposes of the exclusionary rule, the right

must be grounded in fundamental fairness toward the accused.

Commonwealth v. Lyons, 492 N.E.2d 1142, 1145 (Mass. 1986); State v.

Burris, 679 A.2d 121, 127 (N.J. 1996). As a result, a statutory violation that

is at best only remotely related to the gathering of evidence does not

ordinarily trigger application of an exclusionary rule. Sanchez-Llamas, 126
S. Ct. at 2681, 165 L. Ed. 2d at 578.

      Here, the main purpose of the magistrate provision in Missouri’s

Fresh Pursuit Statute is not to protect the individual from overreaching

evidence-gathering techniques by government prosecutors, but to vindicate

the sovereign rights of the State of Missouri. State v. Wagner, 359 N.W.2d
9

487, 489 (Iowa 1984); Ferrell, 356 N.W.2d at 872. To the extent an ox is

being gored in this case, it belongs to Missouri, not Dentler. The magistrate

provision in Missouri’s Fresh Pursuit Statute does not implicate

fundamental, personal interests of the defendant.

         Ordinarily, a party seeking to invoke the exclusionary rule may not

vicariously assert the rights of another. Rakas v. Illinois, 439 U.S. 128, 148,

99 S. Ct. 421, 433, 58 L. Ed. 2d 387, 404 (1978); Alderman v. United States,

394 U.S. 165, 174, 89 S. Ct. 961, 966–67, 22 L. Ed. 2d 176, 187 (1969).

Moreover, even if Dentler could vicariously assert the sovereign rights of the

State of Missouri, it is undisputed that the Missouri officers on the scene

acquiesced to the action.         While such acquiescence by state law

enforcement officials may not give rise to waiver or estoppel as a matter of

law, it is a factor that militates against the need for application of the

exclusionary rule.

         We also note that Dentler makes no claim that a magistrate would

have prevented Iowa authorities from proceeding against Dentler because of

some fundamental public policy of the State of Missouri that conflicted with

Iowa law. His sole claim is that Iowa officers lacked probable cause to

arrest him in Missouri and that if he had been presented to a Missouri

magistrate, he would have been released. As indicated above, we reject that

claim.

         A final potential basis for application of the exclusionary rule to a

statute that does not explicitly require exclusion is police misconduct that

aggravates the underlying statutory violation. Kjos, 524 N.W.2d at 197.

Here, however, the record reveals no false representations of law designed to

obtain evidence, only confusion on the part of both Missouri and Iowa

constables regarding applicable legal requirements. The record also reveals
                                      10

no suggestion or implication that the magistrate provision in Missouri law

was willfully violated to advance the gathering of evidence against the

accused.
      Because Dentler seeks to apply the exclusionary rule to a statutory
violation that does not involve fundamental rights, constitutional overtones,
or false representations of law or other similar police misconduct, Dentler
seeks an expansion of our current law regarding the application of the
exclusionary rule. The main argument in favor of such an expansion is
concern that without applying the exclusionary rule there will be
insufficient deterrence to avoid future violations.
      Because the benefits of violating the magistrate provision are so
small, however, the incentive for future violations is not very high. If we are
proven wrong in this assessment, the Missouri legislature may withdraw its
authorization of Iowa peace officers to engage in fresh pursuit. Further,
because this opinion is narrowly based on the unique facts of this case, law
enforcement officials have no certainty that the exclusionary rule will be
held inapplicable under a different state of facts, particularly where the
record demonstrates willful misconduct. Finally, in the unlikely event that
such violations become a recurrent problem, this court reserves the right to
exercise its supervisory powers to exclude evidence in future cases. United
States v. Payner, 447 U.S. 727, 735 n.7, 100 S. Ct. 2439, 2446 n.7, 65 L.
Ed. 2d 468, 476 n.7 (1980); People v. Wolf, 635 P.2d 213, 217 (Colo. 1981);
Bonds, 653 P.2d at 1032.
      IV. Conclusion.
      For the above reasons, the suppression order of the district court is
reversed and the case remanded to the district court for further
proceedings.
      REVERSED AND REMANDED.